                                          Case 4:20-cv-00827-HSG Document 10 Filed 05/05/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANDREW D. RODRIGUEZ,                               Case No. 20-cv-00827-HSG
                                   8                     Petitioner,                        ORDER GRANTING EXTENSION OF
                                                                                            TIME TO ANSWER ORDER TO
                                   9              v.                                        SHOW CAUSE
                                  10     WILLIAM SULLIVAN,                                  Re: Dkt. No. 9
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13           Good cause being shown, respondent’s request for an extension of time to answer the

                                  14   Court’s order to show cause is GRANTED. Dkt. No. 9. By June 30, 2020, respondent shall file

                                  15   with the Court and serve on petitioner an answer to the order to show cause. If petitioner wishes

                                  16   to respond to the answer, he shall do so by filing a traverse with the Court and serving it on

                                  17   respondent’s counsel within thirty (30) days of the date the answer is filed. Respondent may file

                                  18   a motion to dismiss on procedural grounds in lieu of an answer, as set forth in the Advisory

                                  19   Committee Notes to Rule 4 of the Rules Governing Section 2254 Cases. If respondent files such a

                                  20   motion, petitioner shall file with the Court and serve on respondent an opposition or statement of

                                  21   non-opposition within twenty-eight (28) days of the date the motion is filed, and respondent shall

                                  22   file with the Court and serve on petitioner a reply within fourteen (14) days of the date any

                                  23   opposition is filed.

                                  24           This order terminates Dkt. No. 9.

                                  25           IT IS SO ORDERED.

                                  26   Dated: 5/5/2020

                                  27                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  28                                                    United States District Judge
